           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES MORGAN,                          :
                                         :     4:17-cr-01142
                                         :
                                         :     Hon. John E. Jones III
    v.                                   :
                                         :
                                         :
MICHAEL FIORENTINO, JR.,                 :
et al.,                                  :
                                         :
                Defendants.              :

                                 ORDER

                               June 27, 2019

    In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

    1.    Plaintiff’s Motion for Partial Summary Judgment, (Doc. 34), is

          DENIED.

    2.    Defendant’s Motion for Summary Judgment, (Doc. 38), is

          GRANTED.

    3.    The Clerk of the Court SHALL CLOSE the file on this case.



                                         /s/ John E. Jones III
                                         John E. Jones III
                                         United States District Judge
